Case 1:19-cv-00268-WES-PAS Document 17 Filed 01/28/20 Page 1 of 2 PageID #: 86




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

CHARLES LOENS                              :
    Plaintiff                              :
                                           :
       v.                                  :              C.A. No. 1:19-cv-00268-WES-PAS
                                           :
WALGREENS COMPANY-PAID                     :
DISABILITY PLAN FOR SALARIED               :
TEAM MEMBERS, PHARMACISTS                  :
AND REGISTERED NURSES,                     :
WALGREEN EASTERN CO.,                      :
INC., and SEDGWICK CLAIMS                  :
MANAGEMENT SERVICES, INC.                  :
       Defendants                          :

                               DISMISSAL STIPULATION

       Plaintiff and Defendants agree that the Complaint may be dismissed with prejudice, no

costs or fees awarded.



Respectfully Submitted:

Plaintiff,                                         Defendants,
CHARLES LOENS                                      WALGREENS COMPANY-PAID
By his attorneys,                                  DISABILITY PLAN FOR SALARIED
                                                   TEAM MEMBERS, PHARMACISTS,
/s/ Mason Waring                                   AND REGISTERED NURSES,
J. Scott Kilpatrick, Esq. (#4036)                  WALGREEN EASTERN CO., INC., and
jskilpatrick@cck-law.com                           SEDGWICK CLAIMS MANAGEMENT
Mason J. Waring, Esq. (#7737)                      SERVICES, INC.
mwaring@cck-law.com
Leah Small, Esq. (#9701)                           By their attorneys,
lsmall@cck-law.com
Chisholm Chisholm & Kilpatrick LTD                 /s/ Brooks R. Magratten
321 S Main Street #200                             Brooks R. Magratten, Esq. (#3585)
Providence, RI 02903                               Pierce Atwood, LLP
(401) 331-6300                                     One Financial Plaza, 26th Floor
(401) 421-3185 Fax                                 Providence, RI 02903
                                                   (401) 490-3422
                                                   (401) 588-5166 (Fax)
                                                   bmagratten@pierceatwood.com
Case 1:19-cv-00268-WES-PAS Document 17 Filed 01/28/20 Page 2 of 2 PageID #: 87




                                                      Kimberly A. Jones (pro hac vice)
                                                      Drinker Biddle & Reath LLP
                                                      191 N. Wacker Drive, Ste. 3700
                                                      Chicago, IL 60606-1698
                                                      (312) 569-1296
                                                      (312) 569-3000 Fax
                                                      Kimberly.Jones@dbr.com




                                      Certificate of Service

        I, the undersigned, hereby certify that on the 28th day of January 2020, I electronically
filed the within with the Clerk of the United States District Court for the District of Rhode
Island, using the CM/ECF System.

                                                      /s/ Mason J. Waring




                                                 2
